Citation Nr: 1716456	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbar spondylosis for the period starting from November 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from October 1985 to March 2000, and from May 2005 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Most recently, this claim was remanded by the Board in September 2016 for additional development.  Unfortunately, this development has not been adequately or substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  This appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Neither the September 2016 nor the December 2016 VA examinations are responsive to the Board's September 2016 remand directives.  Specifically, passive and active range of motion measurements were to be conducted in both weight-bearing and non-weight-bearing positions.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If this was not possible, the examiner was to explain why.  The examiner was to note the point during range of motion at which pain was objectively observed.  The examiner was to describe in detail the Veteran's functional loss, and to provide an opinion on whether pain or other symptoms during flares or after repetitive use could significantly limit functional ability.  The examination does not contain this information.  Accordingly, this claim must be remanded again for the requested development to occur.

Accordingly, the case is REMANDED for the following action:

1.  Ensure updated VA treatment records are associated with the file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's lumbar spondylosis. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain. The examiner is asked to also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  This was not conducted on the September or December 2016 examinations.

The examiner is asked to describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms during flares and after repeated use, including estimates of additional loss of motion, which can be used to inform such an opinion.  

The December 2016 VA examiner indicated that the examination results were neither consistent nor inconsistent with the Veteran's statements regarding repetitive use over time and during flares, and then opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability after repetitive use and during flares, without any supportive explanation as to how the examiner arrived at that conclusion.  This is an inadequate opinion and insufficient for adjudication.

The September 2016 VA examiner indicated that the examination results were consistent with the Veteran's statements regarding repetitive use over time and during flares, but then opined that it would not be possible to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability after repetitive use and during flares without resorting to speculation, noting that he was not then suffering from a flare.  This is insufficient as he did not explain why the Veteran's statements regarding such loss could not be used to formulate an opinion.  

The examiner must make an effort to portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

A complete neurological examination should also be conducted.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the symptoms complained of at the July 2012 VA examination (that he experiences tingling that radiates from the back to the lower extremities, intermittently, with the right worse than the left) were an early manifestation of his now service-connected right lower extremity sciatica.  All opinions are to be supported with explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


